Exhibit 10.1

 

AGREEMENT

 

This Agreement, dated as of May 27, 2005 (this “Agreement”), by and among
Caduceus Capital Master Fund Limited, Caduceus Capital II, L.P., OrbiMed
Advisors LLC (“OrbiMed Advisors”) and OrbiMed Capital LLC (collectively, along
with their respective Associates and Affiliates, as hereinafter defined, the
“Caduceus Group”), and BioMarin Pharmaceutical Inc., a Delaware corporation (the
“Company”), sets forth the parties’ agreement with respect to the nominees for
director at the Company’s 2005 Annual Meeting of Stockholders (the “Annual
Meeting”) and various other matters related thereto and described below.

 

In consideration of the mutual agreements set forth herein, intending to be
legally bound hereby, the Company and each of the members of the Caduceus Group,
jointly and severally, agree as follows:

 

1. Board Composition; Recommendation; Proxy Supplement.

 

(a) The Company agrees that there will be seven (7) nominees to the Company’s
Board of Directors (the “Board”) for election at the Company’s Annual Meeting.
Such nominees will be Jean-Jacques Bienaime, Franz L. Cristiani, Elaine J.
Heron, Pierre Lapalme, and Erich Sager, all of whom currently serve on the Board
(the “Continuing Nominees”), as well as Joseph Klein, III and Alan J. Lewis (the
“New Nominees,” and, collectively with the Continuing Nominees, the “Nominees”).
The Board will recommend that the stockholders of the Company vote to elect the
Nominees as directors of the Company.

 

(b) Within ninety (90) days following the date of the Annual Meeting, the Board
will increase the size of the Board to eight (8) directors and, thereafter, at
the recommendation of the Corporate Governance and Nominating Committee (the
“Committee”), appoint an additional director to the Board that is reasonably
acceptable to OrbiMed Advisors. The Committee shall consult with OrbiMed
Advisors concerning potential nominees prior to making such recommendation to
the Board.

 

(c) Promptly following the date hereof, the Company will prepare and file with
the Securities and Exchange Commission (the “SEC”) a supplement (the
“Supplement”) to the Company’s definitive proxy statement, dated May 23, 2005,
that gives effect to the foregoing and will mail the Supplement concurrent
therewith to the Company’s stockholders. Thereafter, the Company will solicit
proxies for the Nominees in accordance with the Supplement and will cause all
proxies received by the Company pursuant to the Supplement to be voted in
accordance with the instructions specified in the related proxy card. The
Company agrees that the Supplement and any other solicitation materials to be
delivered to stockholders in connection with the Annual Meeting shall be
prepared in accordance with the terms of this Agreement.

 

2. Caduceus Group Proxy Statement; Voting and Recommendation.

 

(a) The Caduceus Group shall immediately cease any and all efforts with respect
to the solicitation of proxies for the Annual Meeting, except as hereinafter
provided, and hereby irrevocably withdraws the nomination of each of the persons
submitted to the Company as nominees on April 15, 2005.



--------------------------------------------------------------------------------

(b) The Caduceus Group shall not make any public objection to the election of
each of the Nominees at the Annual Meeting or any other public statement
inconsistent with the provisions of this Agreement. The Caduceus Group shall
vote all shares of the Voting Securities (as hereinafter defined) which they are
entitled to vote at the Annual Meeting in favor of the election of each of the
Nominees at the Annual Meeting.

 

(c) Simultaneously with the execution of this Agreement, the Caduceus Group has
provided to the Company (i) the consents required by applicable law for the New
Nominees to be included in the Supplement and any other solicitation materials
delivered by the Company to the stockholders in connection with the Annual
Meeting and (ii) the irrevocable withdrawal of Richard B. Brewer as a nominee.
The Caduceus Group shall use its reasonable best efforts to cause the New
Nominees to promptly provide to the Company any other information required by
applicable law for the New Nominees to be included in the Supplement or such
other solicitation materials.

 

(d) The Caduceus Group irrevocably withdraws its demand for a stockholder list
and other materials pursuant to Section 220 of the Delaware General Corporation
Law or otherwise, and shall promptly return to the Company all materials and
summaries or duplicates thereof that have been delivered to the Caduceus Group
or its representatives prior to the date hereof. The Caduceus Group shall not
vote or cause to be voted any proxies that may be received pursuant to the
definitive proxy statement of the Caduceus Group, dated May 23, 2005, and shall
deliver any such proxies to Morrow & Co., Inc.

 

3. Additional Covenants of the Caduceus Group.

 

(a) During the period commencing on the date hereof and ending on January 1,
2007 (the “Restricted Period”), the Caduceus Group will not, and will cause
their Affiliates and Associates not to, directly or indirectly:

 

(i) make, engage, or in any way participate in any “solicitation” (as such term
is used in the proxy rules of the SEC) of proxies or consents (whether or not
relating to the election or removal of directors) with respect to the Company,
seek to advise, encourage or influence any Person (as hereinafter defined) with
respect to the voting of any Voting Securities, initiate, propose or otherwise
“solicit” (as such term is used in the proxy rules of the SEC) stockholders of
the Company for the approval of stockholder proposals whether made pursuant to
Rule 14a-8 or Rule 14a-4 under the Securities Exchange Act of 1934 (the
“Exchange Act”) or otherwise, induce or attempt to induce any other Person to
initiate any such stockholder proposal, or otherwise communicate with the
Company’s stockholders or others pursuant to Rule 14a-1(1)(2)(iv) under the
Exchange Act;

 

2



--------------------------------------------------------------------------------

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities,
other than a group consisting solely of the members of the Caduceus Group as
identified herein;

 

(iii) deposit any Voting Securities in any voting trust or subject any Voting
Securities to any arrangement or agreement with respect to the voting of any
Voting Securities;

 

(iv) otherwise act, alone or in concert with others, to control or seek to
control the management, the Board or the policies of the Company;

 

(v) seek, alone or in concert with others, representation on the Board or the
removal of any member of the Board;

 

(vi) make any publicly disclosed proposal or enter into any discussion regarding
any of the foregoing, or make any proposal, statement or inquiry, or disclose
any intention, plan or arrangement (whether written or oral) inconsistent with
the foregoing, or make or disclose any request to waive or terminate any
provision of this Agreement; or

 

(vii) take or cause or induce others to take any action inconsistent with any of
the foregoing.

 

(b) In the event that the Board increases the size of the Board to more than
eight (8) directors at any time during the Restricted Period (other than an
increase related to a merger or acquisition of another Person by the Company),
the provisions of this Section 3 shall automatically terminate.

 

4. Expenses. Immediately following the certification of the results of the votes
taken at the Annual Meeting, the Company will reimburse the Caduceus Group for
the actual out-of-pocket fees and expenses incurred by the Caduceus Group prior
to the date hereof in connection with its solicitation of proxies and the
matters contemplated by this Agreement, not to exceed $250,000 in the aggregate.
All other fees and expenses incurred by each of the parties hereto in connection
with the matters contemplated by this Agreement will be borne by such party.

 

5. Specific Performance. Each of the members of the Caduceus Group, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
compensable in damages. It is accordingly agreed that each party hereto (the
“Moving Party”) shall be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof and the other parties
hereto will not take action, directly or indirectly, in opposition to the Moving
Party seeking such relief on the grounds that any other remedy or relief is
available at law or in equity.

 

3



--------------------------------------------------------------------------------

6. Release. (a) The Caduceus Group hereby agrees for the benefit of the Company,
and each officer, director, shareholder, agent, Affiliate, employee, partner,
attorney, heir, assign, executor, administrator, predecessor and successor, past
and present, of the Company (the Company and each such person being a “Company
Released Person”) as follows:

 

(i) The Caduceus Group, for themselves and for their members, officers,
directors, assigns, agents and successors, past and present, hereby agree and
confirm that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Company Released Person of, and hold
each Company Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action (“Claims”) of any nature
whatsoever, whether known or unknown, suspected or unsuspected, arising in
respect of or in connection with, the nomination and election of directors at
the Annual Meeting, occurring any time or period of time on or prior to the date
of the execution of this Agreement (including the future effects of such
transactions, occurrences, conditions, acts or omissions).

 

(ii) The undersigned understand and agree that the Claims released by the
Caduceus Group above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. The
Caduceus Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this Release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts. The Caduceus Group
knowingly and voluntarily waive any and all rights or benefits that they may now
have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(b) The Company hereby agrees for the benefit of the Caduceus Group, and each
officer, director, shareholder, agent, Affiliate, employee, partner, attorney,
heir, assign, executor, administrator, predecessor and successor, past and
present, thereof, as well as each of the New Nominees and Richard Brewer (the
Caduceus Group and each such person being a “Caduceus Released Person”) as
follows:

 

(i) The Company, for itself and for its Affiliates, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Caduceus Released Person of, and
holds each Caduceus Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, arising
in respect of or in connection with, the nomination and election of directors at
the Annual Meeting, occurring any time or period of time on or prior to the date
of the execution of this Agreement (including the future effects of such
transactions, occurrences, conditions, acts or omissions).

 

4



--------------------------------------------------------------------------------

(ii) The undersigned understand and agree that the Claims released by the
Company above include not only those Claims presently known but also include all
unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Claims as described above. The Company
understands that it may hereafter discover facts different from or in addition
to what it now believes to be true, which if known, could have materially
affected this Release of Claims, but it nevertheless waives any claims or rights
based on different or additional facts. The Company knowingly and voluntarily
waives any and all rights or benefits that it may now have, or in the future may
have, under the terms of Section 1542 of the California Civil Code, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

8. Press Release. Upon execution of this Agreement, the Company and the Caduceus
Parties will issue a joint press release in the form attached hereto as Exhibit
A.

 

9. Certain Definitions. As used in this Agreement, (a) the term “Person” shall
mean any individual, partnership, corporation, group, syndicate, trust,
government or agency thereof, or any other association or entity; (b) the terms
“Affiliates” and “Associates” shall have the meanings set forth in Rule 12b-2
under the Exchange Act and shall include persons who become Affiliates or
Associates of any Person subsequent to the date hereof; and (c) the term “Voting
Securities” shall mean the Company’s Common Stock and any other securities of
the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for Common Stock or other
securities, whether or not subject to the passage of time or other
contingencies.

 

5



--------------------------------------------------------------------------------

10. Successors and Assigns. All the terms and provisions of this Agreement shall
inure to the benefit of and shall be enforceable by the successors and assigns
of the parties hereto.

 

11. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings other than those expressly set forth herein. This Agreement may be
amended only by a written instrument duly executed by the parties or their
respective successors or assigns.

 

12. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

13. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given if so given) by hand delivery, cable, telecopy or telex, or by
mail (registered or certified, postage prepaid, return receipt requested) to the
respective parties as follows:

 

If to the Company:

BioMarin Pharmaceutical Inc. 105 Digital Drive Novato, California 94949
Facsimile:   (415) 382-7889 Attention:   G. Eric Davis, Esq.,     Vice
President, Corporate Counsel

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP 525 University Avenue, Suite 1100 Palo
Alto, California 94301 Facsimile:    (650) 470-4570 Attention:    Gregory Smith,
Esq.

 

If to the Caduceus Group:

OrbiMed Advisors LLC 767 Third Avenue, 30th Floor New York, New York 10017
Facsimile:    212-739-6444 Attention:    Samuel D. Isaly

 

6



--------------------------------------------------------------------------------

with a copy to:

 

Shearman & Sterling LLP 599 Lexington Avenue New York, New York 10022 Facsimile:
   212-848-7179 Attention:    Stephen Besen, Esq.

 

or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

 

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without
reference to the conflict of laws principles thereof, and each of the parties
hereto agree that any action or proceeding relating to or arising out of this
Agreement shall be adjudicated in the courts of California.

 

15. Counterparts. This Agreement may be executed in counterparts (including by
facsimile transmission), each of which shall be an original, but each of which
together shall constitute one and the same Agreement.

 

16. Severability. If any provision of this Agreement shall be deemed or declared
to be unenforceable, invalid or void, the same shall not impair any of the other
provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Agreement to be executed as of
the date first above written.

 

BioMarin Pharmaceutical Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Jean-Jacques Bienaimé

Title:

 

Chief Executive Officer

Caduceus Capital Master Fund Limited

By OrbiMed Capital LLC, investment advisor

By:  

 

--------------------------------------------------------------------------------

Name:   Sven Borho Title:   General Partner Caduceus Capital II, L.P. By OrbiMed
Advisors LLC, general partner By:  

 

--------------------------------------------------------------------------------

Name:   Sven Borho Title:   General Partner OrbiMed Advisors LLC By:  

 

--------------------------------------------------------------------------------

Name:   Sven Borho Title:   General Partner OrbiMed Capital LLC By:  

 

--------------------------------------------------------------------------------

Name:   Sven Borho Title:   General Partner

 

8